Citation Nr: 1315550	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

In a July 2009 decision, the Board denied the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and entitlement to service connection for a cardiovascular disorder, to include as secondary to an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court ordered in October 2010, that the case be remanded to the Board.  In April 2012, the Board vacated the prior decision and remanded the issues for additional development in accordance with the Joint Motion.  Since that time, service connection for PTSD has been established.  Thus, the only issue remaining for appeal is whether service connection is warranted for a cardiovascular disorder, to include as secondary to the now service-connected PTSD.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran contends that he has a current cardiovascular disorder that was either caused by or is aggravated by his service-connected PTSD.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, service treatment records are negative for any complaints of or treatment for a cardiovascular disorder.  However, post-service treatment is suggestive of a potential relationship between current cardiovascular complaints and the now service-connected psychiatric disorder.  The record shows that the Veteran experienced a myocardial infarction in February 2000 and also that he has had coronary artery disease ever since.  In May 2002, a VA treatment note shows that the Veteran reported that he does occasionally get chest pain "with exertion or with stress."  A May 2003 note shows that the Veteran's coronary artery disease was stable at that time, but that it was at risk due to several health related reasons, to include PTSD.  In a June 2006 statement to the VetCenter related to his psychiatric care, the Veteran reported that he feels stress and anxiety increases his blood pressure, and that when he is stressed he experiences chest pain.  In March 2012, the Veteran reported at his Board hearing his recollection that during visits with his counselors and cardiologist the physicians indicated their belief that his psychiatric disorder may be exacerbating his heart condition.  The Veteran also confirmed at the hearing, however, that no physician had put this in writing.

The Board concludes that a medical opinion is needed in order to determine whether the Veteran's current cardiovascular disorder was caused or aggravated by his service-connected PTSD at any time during the course of this claim and appeal.  Thus far, no examination or opinion has been obtained with regard to this claim.  Under the circumstances of this case, the Board finds that the RO should request that a VA examiner review the claims file and provide an opinion as to whether the Veteran's current cardiovascular disorder was caused by or aggravated by the his service-connected PTSD.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim for service connection for a cardiovascular disorder is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether the Veteran's  cardiovascular disease is related to his service-connected PTSD.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's cardiovascular disorder is due to or aggravated by any service-connected disorder, to specifically include PTSD.  In rendering this opinion, the examiner must address the various notations in the record indicating a potential relationship between the cardiovascular symptoms and the psychiatric disorder, summarized in the body of the remand above, as well as the various medications the Veteran takes for his psychiatric disorder.  Moreover, the examiner must address the Veteran's lay statements, including the report that he experiences chest pain with stress.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

